DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant elected claims 11-20 without traverse during a phone interview on 09/03/2021 with Applicant’s representative, Rory Shea (Reg. No. 60,529).  Therefore, non-elected claims 1-10 have been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al. (US 20200212997 A1) in view of Fawcett et al. (US 20200204212 A1).

Regarding 11, Harrington teaches wireless communication node of a wireless communication mesh network located at a building (Hungtinton, Fig. 2), the wireless communication node comprising: a coaxial interface that is coupled to a power supply installed at the building  via a pre- existing cable for a satellite dish (Hungtinton, Figs. 1-2 and Par. 26, cable 250 (i.e. pre- existing cable) for a satellite dish 260), wherein the coaxial interface is configured to receive power from the power supply via the pre-existing cable and supply the received power to the one or more wireless communication radios (Harrington teaches MoCA port (i.e. coaxial interface) 226 configured to receive power from the power supply 230 unit and subsequently supply via cable 250 (i.e. pre- existing cable) for a satellite dish 260 [Harrington, Fig. 2 and Pars. 24-28]).
However, Harrington fails to teach the wireless communication node comprising: one or more wireless communication radios mounted on one or more antenna mounts; and supply the power to the one or more wireless communication radios.
Fawcett teaches attach the CPE 50 to a wall or roof or location (i.e. wireless communication radios mounted on the one or more antenna mounts) and permit data and/or power wires via coaxial cable (Fawcett, Fig. 4 and Pars. 15-17, 23).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Fawcett into the Harrington in order to eliminate drilling holes through walls or roofs of buildings through which wires or cables are extended (Fawcett, Par. 3).

Regarding claim 12, the combination of Harrington and Fawcett teaches previous claim.  The combination further teaches the wireless communication node of claim 11, wherein the one or more wireless communication radios comprise a first wireless communication radio that includes the coaxial interface (Harrington, Fig. 2 and Pars. 28-29, MoCA port & See also Fig. 4 of Fawcett).  


Claim 13 is ejected under 35 U.S.C. 103 as being unpatentable over Harrington et al. (US 20200212997 A1) in view of Fawcett et al. (US 20200204212 A1) and in further view of Garcia et al. (US 20180375572 A1).

Regarding claim 13, the combination of Harrington and Fawcett teaches previous claim.  The combination further teaches the wireless communication node of claim 12, wherein the one or more wireless communication radios further comprise a second wireless communication radio (Fawcett, Fig. 4, second wireless communication ration (unit 76)), and wherein a power interface of the second wireless communication radio is (a) coupled to the first wireless communication radio via a separate cable (Fawcett, Fig. 4, wireless power transfer unit 76 is connected to the power SMPS 80 and Pars. 31, and (b) configured to receive power from the first wireless communication radio (Fawcett, Fig. 4 and Pars. 31, receives 24 volts or other rated voltage at the wireless power transfer unit 76 & Note that it is very well-known in the art that the component/device that is linked/connected/coupled via wired or wireless to the other component/device has an interface as evidence by Fig. 2 and Par. 16 of Garcia)).
However, the combination fails to explicitly mention the connection between the second wireless communication radio and the first wireless communication radio is cable
Garcia teaches such feature (Garcia, Fig. 2 and Par. 31).
 (Garcia, Abstract).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Harrington et al. (US 20200212997 A1) in view of Fawcett et al. (US 20200204212 A1) and in further view of Baba et al. (US 20110310519 A1).

Regarding claim 14, the combination of Harrington and Fawcett teaches previous claim.  The combination further teaches the wireless communication node of claim 11, wherein the coaxial interface comprises a cable splitter, and wherein an input of the cable splitter is coupled to the pre-existing cable for the satellite dish (Harrington, Fig. 2 and Pars. 16, 28, a coupler/splitter connected to one end of cable and Par. 22).  
However, the combination fails to teach a respective output of the cable splitter is coupled to each of the one or more wireless communication radios.
Baba teaches such feature (Baba, Fig. 2, cable adaptor (splitter)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Baba into the combination of Harrington and Fawcett to provide communication capability (Baba, Par. 50).

Regarding claim 15, the combination of Harrington and Fawcett teaches previous claim.  The combination further teaches the wireless communication node of claim 11, wherein: the one or more (Harrington, Fig. 2, MoCA port of the IPRadio 268 connects to the coaxial port 118).
However, the combination fails to teach the wireless communication node further comprises a cable adaptor that connects the power 48interface of the first wireless communication radio to the coaxial interface.
Baba teaches such feature (Baba, Fig. 2 and Pars. 49-51).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Baba into the combination of Harrington and Fawcett to provide communication capability (Baba, Par. 50).


.  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al. (US 20200212997 A1) in view of Fawcett et al. (US 20200204212 A1) and in further view of Clott et al. (US 20180278465 A1).

Regarding claim 16, the combination of Harrington and Fawcett teaches previous claim. The combination further teaches the wireless communication node of claim 11, wherein the wireless communication node of claim 11, wherein the pre-existing cable for the satellite dish connects to the power supply via a switch that is also coupled to the satellite dish via a separate cable (Harrington (Harrington, Figs. 1-2 and Par. 20, MoCA ports 118 are used, for example, to establish a connection to different devices which operate at a different voltage from the network devices)).
However, the combination fails to teach the MoCA ports 118 include a switch
Clott teaches such feature (Clott, Fig. 1).
(Clott, Par. 1).


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al. (US 20200212997 A1) in view of Fawcett et al. (US 20200204212 A1) and in further view of Smith et al. (US 20210119496 A1).

Regarding claim 17, the combination of Harrington and Fawcett teaches previous claim.  The combination further teaches the wireless communication node of claim 11, wherein the wireless communication node is coupled to at least one other wireless communication node in a set of wireless communication nodes via a respective wireless communication link (Fawcett, Fig. 4, device 52 (i.e. other wireless communication node).
However, the combination fails to explicitly teach wherein the least one other wireless communication node in the set of wireless communication nodes is configured to operate as part of the wireless communication mesh network.  
Smith teaches such feature (Smith, Fig. 11).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Smith into the combination of Harrington and Fawcett in order to able to communicate with all the other mesh nodes that are within the transmission range (Smith, Par. 105).

Regarding claim 18, the combination of Harrington, Fawcett, and Smith teaches previous claim.  The combination further teaches the wireless communication node of claim 17, wherein the respective wireless communication link comprises a point-to-point communication link or a point-to-multipoint communication link (Smith, Fig. 5 and Pars. 63, 90).  

Regarding claim 19, the combination of Harrington and Fawcett teaches previous claim.  The combination further teaches the wireless communication node of claim 11, wherein the wireless communication node comprises a first wireless communication node, and wherein each of the one or more wireless communication radios is configured establish a line-of-sight communication link with another wireless communication radio installed at a second wireless communication node (Fawcett, Figs. 3-4 and Par. 18).
However, the combination fails to explicitly teach wherein the second wireless communication node is configured to operate as part of the wireless communication mesh network.  
Smith teaches such feature (Smith, Fig. 11).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Smith into the combination of Harrington and Fawcett in order to able to communicate with all the other mesh nodes that are within the transmission range (Smith, Par. 105).

Regarding claim 20, the combination of Harrington and Fawcett teaches previous claim.
However, the combination fails to explicitly the wireless communication node of claim 11, wherein the wireless communication node of the wireless communication mesh network operates in a millimeter wave spectrum.  
Smith teaches such feature (Smith, Pars. 106-107).
 (Smith, Par. 105).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        9/28/2021